Dear Mr. Plaisance:
Your question is whether a board member of the West Jefferson Levee District may also serve as Westwego alderman. Note at the outset that the West Jefferson Levee District (LSA-R.S. 38:281 etseq.) is a state board and the position of the board constitutes part-time appointive office. The position of Westwego alderman is an elective office under Louisiana's Dual Officeholding and Dual Employment Law. LSA-R.S. 42:62 (9). The law permits the holding of local elective office and part-time appointive office in the government of the state. See LSA-R.S. 42:63 (D).
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams